ALLOWANCE
Election/Restrictions
Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-III, as set forth in the Office action mailed on December 16, 2021, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik A. Wright on July 22, 2022.
The application has been amended as follows: 
Claims:
1. (Currently Amended) A torch igniter for a combustor of a gas turbine engine, the torch igniter comprising:
a combustion chamber oriented about an axis, the combustion chamber having axially upstream and downstream ends defining a flow direction through the combustion chamber along the axis;
a cap defining the axially upstream end of the combustion chamber and oriented about the axis, wherein the cap is configured to receive a fuel injector and a glow plug;
a tip defining the axially downstream end of the combustion chamber;
an igniter wall extending from the cap to the tip and defining a radial extent of the combustion chamber;
a structural wall coaxial with and surrounding the igniter wall;
an outlet passage defined by the igniter wall within the tip, wherein the outlet passage fluidly connects the combustion chamber to the combustor of the gas turbine engine; and
a cooling system comprising:
an air inlet formed within the structural wall and configured to intake a flow of air from a compressor section of the gas turbine engine;
a first flow path disposed between the structural wall and the igniter wall and extending from the air inlet to the cap, wherein the first flow path is configured to receive a first portion of the air taken in by the air inlet and the first flow path comprises:
a first section surrounding the combustion chamber; and
a second section disposed within the cap, wherein the second section has a first subsection configured to first flow air toward an axially upstream end of the cap and a second subsection configured to then [[to]] turn the flow of air at the axially upstream end of the cap to flow toward a downstream end of the torch igniter; and
an aperture extending transverse to the flow direction through the igniter wall, wherein the aperture directly fluidly connects the second subsection to the combustion chamber.

4. (Currently Amended) The torch igniter of claim 1, wherein the igniter wall is annular and a radius of the combustion chamber is greater than a radius of the outlet passage, forming an elbow region at [[a]] the downstream end of the combustion chamber.

6. (Currently Amended) The torch igniter of claim 1, further comprising a second flow path disposed between the structural wall and the igniter wall and extending from the air inlet to [[a]] the axially downstream end of the combustion chamber, wherein the second flow path is configured to receive a second portion of air flow taken in by the air inlet.

14. (Currently Amended) The torch igniter of claim 13, wherein:
the igniter wall is annular and a radius of the combustion chamber is greater than a radius of the outlet passage, forming an elbow region at [[a]] the axially  downstream end of the combustion chamber; and
the metering hole is disposed adjacent to the elbow region and is configured to flow the diverted third portion of the air across an interior portion of the igniter wall at the elbow region.

16. (Currently Amended) The torch igniter of claim 1, wherein the cap, the combustion chamber, and the tip are oriented about [[an]] the axis and the flow direction is coaxial with the axis.

17. (Currently Amended) The torch igniter of claim 1, wherein the aperture extends along a hole axis that is canted with respect to an interior surface of the igniter wall and is further configured to flow air with a swirl relative to the axis of the combustion chamber.

18. (Currently Amended) A method of cooling a torch igniter for a combustor in a gas turbine engine, the method comprising:
intaking a flow of air from a compressor section of the gas turbine engine at an air inlet formed in a structural wall of the torch igniter, wherein the structural wall extends coaxially with and surrounds an igniter wall, the igniter wall defining a combustion chamber within the torch igniter;
flowing a first portion of the air through a first flow path disposed between the structural wall and the igniter wall, wherein the first flow path extends from the air inlet toward a cap defining an upstream end of the torch igniter and the first flow path comprises:
a first section surrounding the combustion chamber; and
a second section disposed within the cap, wherein the second section has a first subsection configured to first flow air toward an axially upstream end of the cap and a second subsection configured to then [[to]] turn the flow of air at the axially upstream end of the cap to flow toward a downstream end of the torch igniter; and
flowing the first portion of the air from the second subsection into through an aperture that directly fluidly connects the 

19. (Currently Amended) The method of claim 18, further comprising flowing a second portion of the air through a second flow path disposed between the structural wall and the igniter wall, wherein the second flow path extends from the inlet to a tip defining [[a]] the downstream end of the torch igniter.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741